[Cite as Felts v. ODRC S. Ohio Corr. Facility, 2022-Ohio-1194.]




 BRIAN D. FELTS                                         Case No. 2021-00538PQ

         Requester                                      Judge Patrick E. Sheeran

         v.                                             JUDGMENT ENTRY

 ODRC SOUTHERN OHIO
 CORRECTIONAL FACILITY

         Respondent



        {¶1} On February 16, 2022, a Special Master issued a Report and
Recommendation (R&R) in this public-records case. The Special Master recommends
(1) denying Requester’s claim for production of records for failure to show that the
requested record exists in Respondent’s keeping and (2) assessing court costs to
Requester. (R&R, 8-9.)
        {¶2} Neither party has timely filed written objections to the Report and
Recommendation, as permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2),
if neither party timely objects to a special master’s report and recommendation, then this
Court is required to “promptly issue a final order adopting the report and recommendation,
unless it determines that there is an error of law or other defect evident on the face of the
report and recommendation.”
        {¶3} The Court determines that there is no error of law or other defect evident on
the face of the Special Master’s Report and Recommendation of February 16, 2022. The
Court adopts the Report and Recommendation. The Court denies Requester’s claim for
production of records for failure to show that the requested record exists in
Case No. 2021-00538PQ                       -2-                                    ENTRY


Respondent’s keeping. Court costs are assessed to Requester. The Clerk shall serve
upon all parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK E. SHEERAN
                                           Judge


Filed March 22, 2022
Sent to S.C. Reporter 4/8/22